Citation Nr: 1531817	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 30 percent for headaches. 


REPRESENTATION

Veteran represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the December 2009 rating decision, the RO granted an increased evaluation of 30 percent for headaches effective December 22, 2008.  The Veteran appeals for a higher evaluation.  

In the April 2012 rating decision, the RO denied reopening the claims for service connection for a neck disability and a low back disability, because no new and material evidence was received.  

However, the Board finds that the RO mischaracterized the issues on appeal as petitions to reopen claims for service connection for a neck disability and a low back disability.  The Veteran filed a timely VA Form 9 on August 2008 to perfect his appeal on the original June 2007 rating decision, which denied service connection for a neck disability and a back disability.  As this appeal was perfected, but not previously adjudicated by the Board, the Board finds that the Veteran was not required to submit new and material evidence on these claims.  Therefore, the Board has recharacterized the service connections claims as reflected on the title page.  

In June 2010, the Board, in pertinent part, remanded the increased evaluation claim for headaches for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of this hearing is of record.

In August 2014 and February 2015, the Veteran submitted additional evidence in support of his appeal.  Although a waiver of Agency Review of Jurisdiction (AOJ) review was not submitted, the Board finds that this evidence is not pertinent and is duplicative of the evidence previously submitted.  Therefore, a waiver is not required and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine did not have its onset during active duty service; or shown to be otherwise etiologically related to an in-service injury, disease, or event; or shown to have manifested within one year of his separation from service.

2.  The evidence demonstrates that the Veteran's DDD of the lumbar spine did not have it onset during active duty service; or shown to be otherwise etiologically related to an in-service injury, disease, or event.  

3.  Throughout the appeal period, the Veteran's headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent evaluation for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied for the increased evaluation and service connection claims in October 2006, October 2009, April 2010, and October 2011 letters.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations for his headaches in December 2009 and November 2011 and VA orthopedic examinations for his cervical spine and thoracolumbar spine in May 2014.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  DJD (arthritis) is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  DDD is not a chronic disease listed among the chronic diseases entitled to presumptive service connection. 

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that his current neck and low back disabilities were caused as a result of an in-service jeep accident.  He explained that during service, he was a passenger in a jeep that was carrying a water tank.  While the jeep was going around a curve, the jeep went out of control and rolled into a ditch.  The Veteran said he hit his head and had back and neck pains and headaches since the accident.  See August 2008 VA Form 9.  The Veteran said that he was able to get out of the jeep and go back to where he was stationed.  He reported the accident to his mess sergeant, who told him to return to his duties in the mess hall.  The Veteran explained that as a first cook, his duties were already light and he did not have to carry or lift anything.  The Veteran said that he complained about having back and neck pains during service, but he did not seek treatment for it.  After his discharge, the Veteran worked as a supervisor at a steel company.  While he was working, he went to doctors for his neck and back "off and on...every six months or twice a year."  He said his doctor told him he had an old injury and provided him with pain medication.  See May 2015 Board hearing transcript.  

The Veteran submitted lay statements from his wife of 41 years, daughter, son, sister, and granddaughter, who all described witnessing the Veteran complain of chronic neck and low back pain.  They said that the Veteran told them that his neck and low back pain was the result of his in-service accident.  See April 2010, October 2011, November 2011, and July 2012 statements.  

The Veteran's service treatment records did not reflect any complaints, treatment, or diagnosis for any neck or back related problems.  

Military personnel records (DD Form 214) document that the Veteran's military occupational specialty was as a Cook.  

The Veteran did not provide any treatment records for the treatment he claimed he received for his back and neck prior to 2006.  The first documented treatment for the Veteran's back and neck in the record was in October 2006.  The Veteran complained of pain in his cervical and lumbar area.  He was diagnosed with cervical arthritis.  See October 2006 private treatment record.  

In a February 2008 statement, the Veteran's primary care physician, Dr. K.G., noted that the Veteran had problems with headaches and neck and back pain.  Dr. K.G. stated that the Veteran had "sustained multiple injuries to these areas during his military service career."  

In a June 2008 statement, Dr. K.G. noted that the Veteran had extensive bilateral arm, shoulder and neck pain.  Dr. K.G. stated that the Veteran had "a significant history of physical trauma endured while serving during his military tenure" and the Veteran "suffered from head, neck and shoulder trauma."  

In a February 2010 statement, Dr. K.G. noted that he had been treating the Veteran for the past several years for numerous medical conditions, including neck, low back and left hand pain, and that his musculoskeletal problems continued to worsen despite treatment.  Dr. K.G. stated that "[m]uch of [the Veteran's] disability stem[ed] from issues encountered during his years of military service."  Dr. K.G. repeated this opinion in May 2010 and October 2011 statements.  

A June 2012 statement from Dr. S.M.A., a private neurologist, noted that the Veteran reported having a history of closed head trauma and injury to his neck in 1966 when he was involved in an accident while traveling in an Army jeep which went into a ditch and turned over.  Dr. S.M.A., referring to a cervical spine x-ray and a previous MRI of the brain, found that his clinical impression was that the Veteran had cervical spondylosis and degenerative changes with radiculopathy with secondary headaches and that those disabilities were "directly related to the injuries sustained by [the Veteran] in the accident [during service]."  

A July 2012 private treatment record documents that the Veteran reported his history of low back pain following his in-service jeep accident.  The Veteran explained that the low back pain had occurred on and off since his accident.  His private treating physician, Dr. J.A.S., noted that Dr. S.M.A. was treating the Veteran for neck pain and headaches.  Upon an objective evaluation, including x-rays, Dr. J.A.S. diagnosed the Veteran with lumbar DDD stenosis with radiculopathy.  No etiological opinion was provided. 

In June 2013, Dr. K.G. submitted another opinion noting that the Veteran had provided him with a very detailed report about his injury from a motor vehicle accident during his service that he did not reveal to authorities.  Dr. K.G. found that the Veteran had extensive cervical and lumbar disc disease with canal and foraminal stenoses at multiple levels that he believed were service related.  

The Veteran submitted July 2014 and February 2015 statements from his private treating physician, Dr. B.R.  The statements referred to the Veteran's reported history of sustaining chronic back pain following his in-service vehicle accident and reiterated the June 2013 private opinion that the Veteran's current cervical and lumbar spine disabilities were service related.  

In May 2014, the Veteran underwent a VA orthopedic examination for his cervical and thoracolumbar spines.  The VA examiner noted the Veteran's reported history of his in-service jeep accident and his current symptoms of neck and low back pain.  Upon objective evaluation, including review of diagnostic tests, the VA examiner diagnosed the Veteran with DJD and DDD of the cervical spine and DDD of the lumbar spine.  Based on a review of the Veteran's medical records and his lay statements about his claimed in-service accident, the VA examiner found that it was less likely than not that the alleged jeep incident resulted in neck and low back injuries.  The VA examiner found significant that the Veteran's injuries, by his own report, were not severe enough that he was unable to resume his regular duties immediately following the accident.  The VA examiner also found no evidence of an injury sufficiently severe to cause his currently diagnosed cervical and lumbar spine disabilities.  Although the VA examiner cited the 2008 and 2010 positive opinions of Dr. K.G., the VA examiner found that the opinions were not consistent with the Veteran's statements.  The VA examiner noted that Dr. K.G. stated that the Veteran's disabilities stemmed from his years of military service, but the VA examiner pointed out that the Veteran reported, during his VA examination, that his current neck and low back disabilities occurred as a result of one jeep accident during service.  Thus, the VA examiner did not find Dr. K.G. opinions persuasive.  

Based on a careful review of all of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's service connection claims for neck and low back disabilities.  

The Board finds that the Veteran's statements describing his in-service jeep accident are competent and credible as the record includes no contrary evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran admits that he did not seek treatment for any neck or low back pain at the time of the accident or during the rest of his service and continued his duties as a cook.  

As the evidence demonstrates that the Veteran has current neck and low back disabilities and there was an in-service jeep accident, the Board must address whether the evidence shows that the Veteran's currently diagnosed disabilities are etiologically related to this in-service incident.  

The Veteran asserts that his currently diagnosed DJD and DDD of the cervical spine and DDD of the lumbar spine are related to the neck and low back pain he experienced following his in-service jeep accident.  However, the Board finds that the Veteran does not have the requisite medical knowledge or specialized training to provide an opinion as to the etiology of his current disabilities.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The record includes conflicting medical opinions as to whether the Veteran's current neck and back disabilities are related to his in-service jeep accident.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In this case, the May 2014 VA opinion is the most probative opinion as it was based on a review of the Veteran's claims file and supported by a complete rationale.  The May 2014 VA opinion specifically addressed whether the evidence showed that the Veteran's in-service jeep accident was severe enough to have caused the Veteran's current neck and low back disabilities.  Notably, the May 2014 VA examiner found that the Veteran's ability to return to work following his accident supported his negative opinion.  Furthermore, the May 2014 VA examiner considered the favorable 2008 and 2010 private opinions of Dr. K.G. and concluded that they were not persuasive, because they were based on an inaccurate factual premise.  

The Board acknowledges that the record includes subsequently received private opinions which support the Veteran's contentions, however, those opinions are also inadequate.  The June 2012, June 2013, July 2014, and February 2015 opinions do not indicate that they reviewed the Veteran's claims file, however, they do describe the Veteran's factual recitation of his in-service jeep accident.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Here, the June 2012 opinion from Dr. S.M. referred to the Veteran having a history of closed head trauma as a result of his in-service vehicle accident, but there is no evidence in the record of such trauma.  The June 2013 opinion from Dr. K.G. stated that the Veteran had provided a detailed description of his injuries from the vehicle accident that he had not reported to authorities during service.  However, the Veteran testified that he reported his accident to his mess sergeant after it occurred.  Therefore, the Board finds that the opinions are based on inaccurate factual premises.  

Finally, while these private opinions considered the Veteran's report of his in-service accident, they did not provide a rationale or basis for their medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  All of these opinions concluded that the Veteran's current neck and back disabilities were related to his active duty service without any basis for their opinions.  By contrast, the May 2014 VA examiner's opinion concluded that the Veteran's ability to return to work immediately after the accident showed that the Veteran's injuries were not severe to cause his current neck and low back disabilities.  Therefore, the Board concludes the favorable private opinions are of little probative value and the May 2014 VA opinion is more probative.  

As the Veteran has a diagnosis for DJD of the cervical spine, the Board must still consider whether the Veteran is entitled to presumptive service connection under 38 C.F.R. §§ 3.307(a)(3), 3.309(a), for arthritis.  Here, the Board finds that the Veteran's DJD of the cervical spine did not manifest to a compensable degree within one year of his separation from service.  The record shows that the Veteran was diagnosed with cervical arthritis in 2006, almost 40 years after his discharge.  Moreover, the evidence does not show that the Veteran had continuous symptoms of neck problems since service.  Notably, the Veteran testified that he only sought treatment for his neck symptoms every six months or twice a year, which tend to show that his symptoms were not persistent.  Therefore, the Board finds that the Veteran is not entitled to presumptive service connection for his DJD of the cervical spine.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's DJD and DDD of the cervical spine and DDD of the lumbar spine are not etiologically related to his active duty service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his neck and back disabilities must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III.  Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The Veteran's headaches have been currently evaluated as 30 percent disabling, effective December 22, 2008, under 38 C.F.R. § 4.124a, Diagnostic 8100, for headaches. 

Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Neither the rating criteria, nor the Court, have defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran contends that he is entitled to a higher evaluation because he had severe headaches almost every other day occurring once or twice a day with associated sensitivity to light and sound.  He testified that he had to lie down for 35 or 40 minutes until they dissipated.  If the sun was real bright, he would not go outside, because the light would precipitate a headache.  He was unable to tolerate his prescribed Percocet, so the medication was not effective.  He continued to use Aleve to treat his pain.  See May 2015 Board hearing transcript.  In an October 2011 VA Form 21-8940, the Veteran explained that his headaches made him stop taking classes, because he was unable to keep up with the rigid schedule and the reading assignments.  

At a December 2009 VA examination, the VA examiner noted that the Veteran had incapacitating headaches four times a week lasting five to six hours.  The Veteran treated his headaches with hydrocodone and Maxalt twice a day.  Following an objective evaluation, the VA examiner found that the Veteran had prostrating migraine headaches.  

At a November 2011 VA examination, the VA examiner noted that the Veteran had daily headaches lasting 40 minutes.  The Veteran continued to take prescription pain medication to treat his headaches.  The VA examiner found that Veteran had prostrating headaches, but they would not prohibit him from working.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that the Veteran's headaches most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence shows that the Veteran had prostrating attacks of migraine headache pain on an almost daily basis with sensitivity to light and sound.  During his severe headaches, the Veteran had to lie down until they subsided.  He avoided going outside when the sun was too bright.  His headaches caused him to stop taking classes.  Although the November 2011 VA examiner found that his headaches would not prohibit him from working, the Veteran is not required to show that he would be completely unable to work to qualify for a 50 percent evaluation under Diagnostic Code 8100.  See Pierce, supra.  As the evidence shows that the Veteran had frequent, severe headaches, which were debilitating enough to require that he rest for significant periods of time when they occurred, the Board concludes that the Veteran's service-connected headaches are 50 percent disabling, the maximum allowable evaluation under the rating criteria.  

The Board has considered whether the Veteran's headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected headaches are manifested by symptoms of pain and sensitivity to light and sound.  These symptoms and their resulting effects are fully contemplated by the rating schedule, as evidenced by the grant of 50 percent, which includes severe economic inadaptability.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, beyond the severe economic inadaptability contemplated in the rating schedule. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to a 50 percent evaluation for headaches is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


